Citation Nr: 9918427	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral stress 
fractures.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


INTRODUCTION

The appellant served on active duty from March to October 
1997.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.



REMAND

A review of the appellant's service medical records reveals 
that her preservice entrance physical in April 1996 showed 
clinically normal lower extremities.  While on active duty, 
however, the service medical records reflect that the 
appellant reported a preservice history of ankle strains and 
the incurrence of new strains while in basic training.  In 
June 1997, she was diagnosed with bilateral ankle stress 
fractures/reaction changes following a bone scan.  Notably, 
however, the appellant has never been afforded a VA 
examination to determine the nature and etiology of any 
current lower extremity disorder.  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she identify any health 
care provider who has provided treatment 
for bilateral stress fractures since 
February 1999.  Following receipt of the 
appellant's response appropriate action 
should be undertaken.

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and etiology of any 
lower extremity disorder.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
prior to any examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner must be 
accomplished.  Following the examination, 
the examiner must offer an opinion 
whether it is at least as likely as not 
that any diagnosed lower extremity 
disorder, to include stress fractures, is 
related to her military service.  A 
complete rationale must be provided with 
any proffered opinion.  The examination 
report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

The RO should then readjudicate the issues of entitlement to 
service connection for bilateral stress fractures.  If the 
benefit sought on appeal is not granted the appellant should 
be furnished a supplemental statement of the case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of the REMAND is to afford the appellant due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  She is free to submit any additional evidence she 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until she is 
notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


